Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 1 of 82 Page ID #:1382




                   Exhibit 6
Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 2 of 82 Page ID #:1383
                                    BLAKE WILLIAMS                       October 10, 2018



 1                    UNITED STATES DISTRICT COURT
 2                    CENTRAL DISTRICT OF CALIFORNIA
 3
 4   NEFTALI MONZON, as Personal   )
     Representative of the         )
 5   Estate of JUNEF RAGADIO       )
     MONZON and individually;      )
 6   MARYLOU MONZON, as Personal   )
     Representative of the         )
 7   Estate of JUNEF RAGADIO       )
     MONZON and individually;      )
 8   JERRICO REYES, an             )
     individual,                   )
 9                                 )
               Plaintiffs,         )
10                                 )
         v.                        )           Case No.
11                                 )           2:17-CV-13712
     CITY OF MURRIETA, a           )
12   governmental entity; SCOTT    )
     MONTEZ, an individual;        )
13   CHRIS ZELTNER, an             )
     individual; KYLE MIKOWSKI,    )
14   an individual; ZACH           )
     BRADLEY, an individual AND    )
15   BLAKE WILLIAMS, an            )
     individual, and DOES 1        )
16   through 10,                   )
                                   )
17             Defendants.         )
     ______________________________)
18
19                  DEPOSITION OF BLAKE WILLIAMS
20             WEDNESDAY, OCTOBER 10, 2018, 1:42 P.M.
21                        CORONA, CALIFORNIA
22
23           Reported by R. Kelly Jacobson, CSR No. 8361
                         CLS Job No. 90157B
24
25                    CENTEXTLEGAL.COM - 855.CENTEXT


                                                                                      1
                                 CENTEXT LEGAL SERVICES
                                      855.CENTEXT
Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 3 of 82 Page ID #:1384
                                    BLAKE WILLIAMS                       October 10, 2018



 1                    UNITED STATES DISTRICT COURT
 2                    CENTRAL DISTRICT OF CALIFORNIA
 3
 4   NEFTALI MONZON, as Personal   )
     Representative of the         )
 5   Estate of JUNEF RAGADIO       )
     MONZON and individually;      )
 6   MARYLOU MONZON, as Personal   )
     Representative of the         )
 7   Estate of JUNEF RAGADIO       )
     MONZON and individually;      )
 8   JERRICO REYES, an             )
     individual,                   )
 9                                 )
               Plaintiffs,         )
10                                 )
         vs.                       )           Case No.
11                                 )           2:17-CV-13712
     CITY OF MURRIETA, a           )
12   governmental entity; SCOTT    )
     MONTEZ, an individual;        )
13   CHRIS ZELTNER, an             )
     individual; KYLE MIKOWSKI,    )
14   an individual; ZACH           )
     BRADLEY, an individual AND    )
15   BLAKE WILLIAMS, an            )
     individual, and DOES 1        )
16   through 10,                   )
                                   )
17             Defendants.         )
     ______________________________)
18
19
20
21          DEPOSITION OF BLAKE WILLIAMS, taken at
22   2260 Griffin Way, Corona, California, on Wednesday,
23   October 10, 2018, at 1:42 p.m., before
24   R. Kelly Jacobson, Certified Shorthand Reporter, in and
25   for the State of California.


                                                                                      2
                                 CENTEXT LEGAL SERVICES
                                      855.CENTEXT
Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 4 of 82 Page ID #:1385
                                    BLAKE WILLIAMS                       October 10, 2018



 1   APPEARANCES:
 2
 3   For Plaintiffs:
 4                LAW OFFICES OF DALE K. GALIPO
                  BY: MARCEL F. SINCICH, ESQ.
 5                21800 Burbank Boulevard, Suite 310
                  Woodland Hills, California 91367
 6                818.347.3333
                  msincich@galipolaw.com
 7
                         -and-
 8
                  THE SEHAT LAW FIRM
 9                BY: CAMERON SEHAT, ESQ.
                  18881 Von Karman Avenue, Suite 850
10                Irvine, California 92612
                  949.825.5200
11                cameron@sehatlaw.com
12   For Defendants:
13                FERGUSON, PRAET & SHERMAN
                  BY: ALLEN CHRISTIANSEN, ESQ.
14                1631 East 18th Street
                  Santa Ana, California 92705
15                714.953.5300
                  achristiansen@law4cops.com
16
17
     Also Present:      Scott Montez
18                      Christopher Zeltner
                        Zachery Bradley
19
20
21
22
23
24
25


                                                                                      3
                                 CENTEXT LEGAL SERVICES
                                      855.CENTEXT
Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 5 of 82 Page ID #:1386
                                    BLAKE WILLIAMS                       October 10, 2018



 1           A   Other than personal reasons, no, it wasn't.
 2           Q   Seems like the weather is so nice down there.
 3   I don't know how it is in Murrieta, but ...
 4               So when did you go to the academy?
 5           A   2008.
 6           Q   And that was the San Diego academy?
 7           A   Yes, it was.
 8           Q   How long was that academy?
 9           A   Six months.
10           Q   Were you trained on the POST standards at that
11   time?
12           A   Yes.
13           Q   You're familiar with the POST standards?
14           A   Yes.
15           Q   Do you do sustainment training or something to
16   that effect as a police officer?
17           MR. CHRISTIANSEN:     Objection, vague and ambiguous.
18           THE WITNESS:    Sustainment training?        I've never
19   heard it called that.
20   BY MR. SINCICH:
21           Q   Is there anything like a perishable skills
22   training that you have periodic training in?
23           A   Yes.
24           Q   Do you ever, as part of that periodic
25   training, go over the POST standards?



                                                                                      9
                                 CENTEXT LEGAL SERVICES
                                      855.CENTEXT
Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 6 of 82 Page ID #:1387
                                    BLAKE WILLIAMS                       October 10, 2018



 1          A    I believe it's a Sure Fire.
 2          Q    Did you use your weapon at all during the
 3   incident?
 4          A    What weapon?
 5          Q    Your firearm, the Glock.
 6          A    Yes, I did.
 7          Q    How many times did you fire?
 8          A    Ten times.
 9          Q    Were you using your tact light when you were
10   firing your weapon?
11          A    I don't recall.
12          Q    Do you recall using your tact light at all
13   during the incident?
14          A    No.
15          Q    Did you review any documents in preparation
16   for today?
17          A    Yes.
18          Q    What documents did you review?
19          A    The police report which contained my
20   statement.
21          Q    Did you also review the report itself or was
22   it just your statement that you reviewed?
23          A    Just my statement and a few photographs that
24   were attached to it.
25          Q    Were the photographs attached to your



                                                                                     15
                                 CENTEXT LEGAL SERVICES
                                      855.CENTEXT
Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 7 of 82 Page ID #:1388
                                    BLAKE WILLIAMS                       October 10, 2018



 1          A    No.
 2          Q    Who are you with now?
 3          A    Our special enforcement team.
 4          Q    What does the special enforcement team do?
 5          A    Whatever the department needs of us, but
 6   primarily work narcotics, weapons, things of that nature
 7   and it's in an undercover capacity.
 8          Q    Okay.   I was going to ask you is it similar to
 9   the crime suppression team in San Diego, but it seems
10   like it's not because it's undercover.
11          A    Yes.
12          Q    So at some point in time, did you hear a call
13   over the radio that there was a vehicle pursuit in
14   progress?
15          A    Yes.
16          Q    Do you know who made that radio transmission?
17          A    Officer Zeltner.
18          Q    Do you recall what Officer Zeltner said over
19   the radio?
20          A    I believe he asked dispatch first if they had
21   received the hit.
22               Based on my training and experience, I know
23   most of the time that's either he ran somebody with a
24   warrant and got a push back on it or ran a stolen
25   vehicle.



                                                                                     21
                                 CENTEXT LEGAL SERVICES
                                      855.CENTEXT
Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 8 of 82 Page ID #:1389
                                    BLAKE WILLIAMS                       October 10, 2018



 1          Q    And can you describe what a "hit" would be?
 2          A    We have a computer system inside our vehicle
 3   that allows us to run subjects and vehicles and it comes
 4   back through the database, the information, if any.
 5          Q    Is it fair to say that a hit is characterizing
 6   the search as affirmative; for instance, if you did a
 7   search of a warrant that it would have been a violation
 8   of the warrant that would be a hit?
 9          MR. CHRISTIANSEN:      Objection, vague.       Calls for
10   speculation.
11          THE WITNESS:     Yes, a hit would be a positive hit on
12   that subject or the vehicle that was stolen.
13   BY MR. SINCICH:
14          Q    Okay.   That's what I was trying to get at.
15          A    Yeah.
16          Q    So we're speaking the same language.
17          A    Yeah.
18          Q    After you heard the radio transmission from
19   Officer Zeltner did you immediately join the vehicle
20   pursuit or was there a gap?
21          MR. CHRISTIANSEN:      Objection, vague.       Calls for
22   speculation.
23          THE WITNESS:     I mean, there was a gap.         It wasn't
24   an immediate vehicle pursuit.
25   ///



                                                                                     22
                                 CENTEXT LEGAL SERVICES
                                      855.CENTEXT
Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 9 of 82 Page ID #:1390
                                    BLAKE WILLIAMS                       October 10, 2018



 1   BY MR. SINCICH:
 2          Q    Were you on a different call at the time?
 3          A    I was not.
 4          Q    Okay.    Eventually you joined the pursuit?
 5          A    I did.
 6          Q    Approximately how long did the pursuit last
 7   after the time that you joined until its completion?
 8          A    I'd say approximately five minutes.
 9          Q    Do you recall what vehicle order you were in,
10   what vehicle number you were in, in order of the patrol
11   vehicles during the pursuit?
12          A    Yes, it changed though.
13          Q    What vehicle number in terms of order of
14   patrol vehicles were you by the time the conclusion of
15   the pursuit happened?
16          A    At the conclusion I was No. 4.
17          Q    And which vehicles were 1 through 3, if you
18   recall?
19          A    It was Officer Zeltner, Officer Bradley,
20   Officer Mikowski and me and Sgt. Montez.
21          Q    What street did the officer-involved shooting
22   happen on?
23          A    Mesa Drive.
24          Q    Did you have to turn down Mesa Drive at some
25   point prior to the shooting?



                                                                                     23
                                 CENTEXT LEGAL SERVICES
                                      855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 10 of 82 Page ID
                                      #:1391
                                      BLAKE WILLIAMS                       October 10, 2018



 1            A    Yes.
 2            Q    Okay.    At the time -- I asked that because I'm
 3      just trying to give a more specific time frame.
 4                 At the time that you were turning on
 5      Mesa Drive what direction were you turning?
 6            A    Southbound.
 7            Q    Did you see any of the other patrol vehicles
 8      or the suspect vehicle as you were making the turn
 9      southbound?
10            A    It was either right at the turn or there
11      shortly after when I had turned onto Mesa Drive.
12            Q    So shortly thereafter when you're on
13      Mesa Drive were you able to see the patrol vehicles?
14            A    Yes.
15            Q    Can you describe to me whether or not they
16      were stopped or if they were still moving at that time?
17            A    They were stopped.
18            Q    At the time that you turned on Mesa Drive --
19      strike that.
20                 By the time you first saw all of the other
21      patrol vehicles in front of you, they were all stopped?
22            MR. CHRISTIANSEN:       Asked and answered.
23            THE WITNESS:     I don't recall exactly.         I mean,
24      there were three different vehicles, but my recollection
25      is they were stopped or coming to a stop at the time I



                                                                                       24
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 11 of 82 Page ID
                                      #:1392
                                      BLAKE WILLIAMS                       October 10, 2018



 1      was coming down there.
 2      BY MR. SINCICH:
 3              Q   Okay.   Were you able to see the suspect
 4      vehicle at that point?
 5              A   Yes.
 6              Q   Where was the suspect vehicle in relation to
 7      the patrol vehicles?
 8              A   Facing southbound in front of
 9      Officer Zeltner's patrol vehicle.
10              Q   Were you able to tell how far
11      Officer Zeltner's vehicle was from the suspect vehicle
12      at that time?
13              A   No.
14              Q   Eventually you came to a stop; correct?
15              A   Yes.
16              Q   And where did you stop your vehicle?
17              A   In the roadway where my vehicle was traveling
18      at the time that the vehicles in front of me had
19      stopped.
20              Q   Where did you stop your vehicle in relation to
21      Officer Mikowski's vehicle?
22              A   Behind him.
23              Q   Do you know how far you were from
24      Officer Mikowski's vehicle when you put your vehicle in
25      park?



                                                                                       25
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 12 of 82 Page ID
                                      #:1393
                                      BLAKE WILLIAMS                       October 10, 2018



 1           (Telephonic interruption)
 2            MR. CHRISTIANSEN:       Off the record for a second.
 3            MR. SINCICH:      Off the record.
 4           (Discussion off the record)
 5            MR. SINCICH:      Back on the record.
 6      BY MR. SINCICH:
 7            Q    I'm not sure if you answered the previous
 8      question or maybe I just forgot your answer.
 9                 How far away from Officer Mikowski's vehicle
10      did you stop your vehicle?
11            A    I don't recall.
12            Q    Can you give me a range in feet?
13            A    I'd say somewhere within 5 feet, roughly.
14            Q    Okay.
15            MR. SINCICH:      I'm just going to grab a photograph
16      Bates numbered 001097.        We're going to mark this as 31.
17                 I'm placing it in front of Officer Williams.
18           (Exhibit 31 marked)
19      BY MR. SINCICH:
20            Q    Do you recognize the vehicles in that
21      photograph?
22            A    Yes, I do.
23            Q    Can you identify which vehicle is closest to
24      the person who is taking the picture?
25            A    Appears to be the patrol vehicle that I was



                                                                                       26
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 13 of 82 Page ID
                                      #:1394
                                      BLAKE WILLIAMS                       October 10, 2018



 1      driving on the night of the incident or the morning of
 2      the incident.
 3            Q    And do you know whose vehicle was in front of
 4      your vehicle?
 5            A    It's Officer Mikowski's.
 6            Q    I know that this picture was taken after the
 7      incident and the trunk is open on Officer Mikowski's
 8      vehicle.
 9                 Do you know if the trunk was ever opened
10      during the incident?
11            A    I do not believe it was.
12            Q    By the time that you parked your patrol
13      vehicle, before you exited it, were you able to see the
14      suspect vehicle?
15            A    Yes.
16            Q    Where was the suspect vehicle?
17            A    In front of Officer Zeltner's vehicle.
18            Q    And what position was the suspect vehicle in
19      in relation to Officer Zeltner's vehicle?
20            A    It was in front facing southbound when I first
21      saw it.
22            Q    Could you tell whether or not the suspect
23      vehicle had moved from the time that you first saw it
24      after making the turn onto Mesa Drive to the time you
25      stopped your vehicle?



                                                                                       27
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 14 of 82 Page ID
                                      #:1395
                                      BLAKE WILLIAMS                       October 10, 2018



 1            MR. CHRISTIANSEN:       Objection, vague and ambiguous.
 2            THE WITNESS:     During -- somewhere within that time,
 3      that short time frame, the vehicle went into reverse.
 4      BY MR. SINCICH:
 5            Q    Were you able to see it go into reverse?
 6            A    Yes, I was.
 7            Q    Do you know how far back it went into reverse?
 8            A    No.
 9            Q    Did you see it stop after it went into
10      reverse?
11            A    It changed direction of travel, went from
12      reverse back to driving forward.
13            Q    Do you know how long that transition took?             I
14      take it you have to stop from going backwards before you
15      go forwards.      Do you know how long that -- that pause
16      was before it went forward?
17            A    Fractions of a second.
18            Q    And this is at the time that you were still in
19      your vehicle?
20            A    Yes.
21            Q    While you were still in your vehicle were you
22      able to see the suspect vehicle move forward then?
23            A    Yes.
24            Q    In which direction did it go forward?
25            MR. CHRISTIANSEN:       Objection, vague as to time.



                                                                                       28
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 15 of 82 Page ID
                                      #:1396
                                      BLAKE WILLIAMS                       October 10, 2018



 1            THE WITNESS:     It kind of went different directions.
 2      It was making a turn.       It appeared as if he was trying
 3      to change the direction of his vehicle.
 4      BY MR. SINCICH:
 5            Q    So previously you said that the suspect
 6      vehicle was facing south.
 7                 Did you see it turning either to the left or
 8      the right this first time that you're seeing it moving
 9      forward after it had reversed?
10            A    As it went in reverse the vehicle turned and
11      the back end of the vehicle would have been west and the
12      vehicle was facing east in the roadway as it went, but
13      when it accelerated forward, it was turning, but I guess
14      you would say in an eastbound, east, northern direction.
15            Q    Okay.    So the vehicle was facing south and
16      then it -- is it fair to say that it backed up to the
17      right?
18            A    Yes.
19            Q    And do you know if it collided with anything
20      when it backed up to the right?
21            A    I don't recall.
22            Q    After it backed up to the right you're saying
23      it stopped for a split second; is that correct?
24            A    Yes.
25            Q    And at the time that it stopped for that split



                                                                                       29
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 16 of 82 Page ID
                                      #:1397
                                      BLAKE WILLIAMS                       October 10, 2018



 1      second is it fair to say that it was facing east, the
 2      suspect vehicle?
 3            A    Yes.
 4            Q    Could you tell at that point in time whether
 5      or not -- strike that.
 6                 Could you tell at that point in time how far
 7      the suspect vehicle was from Officer Zeltner's vehicle?
 8            A    I'd have to say 2 to 5 feet.
 9            Q    When you were seeing the vehicle moving
10      forward after it had backed up to right, were you still
11      in your vehicle or at that time were you exiting your
12      vehicle?
13            A    I believe it's about that time that I began to
14      exit the vehicle, at least open the door to my vehicle.
15            Q    Okay.     So were you able to see the suspect
16      vehicle moving forward in any particular direction?               Was
17      it driving directly east or was it going into a
18      different direction?
19            A    While I was getting out of my vehicle I heard
20      a collision.       And the last I saw the vehicle it was
21      coming -- the vehicle was traveling northbound on Mesa.
22            Q    Was it your perception that the collision
23      occurred while the suspect vehicle was moving forward?
24            A    I don't recall.
25            Q    Were you able to see the collision or just



                                                                                       30
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 17 of 82 Page ID
                                      #:1398
                                      BLAKE WILLIAMS                       October 10, 2018



 1      hear it?
 2            A    I heard it.
 3            Q    Were you able to tell based off of hearing the
 4      collision whether or not -- or what the collision was
 5      between?
 6            A    No.
 7            Q    You didn't know if the collision was the
 8      suspect vehicle hitting something or something entirely
 9      different?
10            A    Correct.
11            Q    Okay.    So at some point you got fully out of
12      your vehicle?
13            A    Yes, sir.
14            Q    Were you able to see the suspect vehicle once
15      you were fully out of your vehicle?
16            MR. CHRISTIANSEN:       Objection, vague as to time.
17            THE WITNESS:     As I was getting out I still had eyes
18      on the suspect vehicle, yes.
19      BY MR. SINCICH:
20            Q    Okay.    And, eventually, you said the suspect
21      vehicle was driving northbound on Mesa Drive?
22            A    Correct.
23            Q    Where were you when you first saw the suspect
24      vehicle driving northbound on Mesa Drive?
25            A    Getting out of my vehicle.



                                                                                       31
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 18 of 82 Page ID
                                      #:1399
                                      BLAKE WILLIAMS                       October 10, 2018



 1            Q    Where was the suspect vehicle when you saw it
 2      driving northbound on Mesa Drive when you first saw it?
 3            A    Right -- still in front of Officer Zeltner's
 4      patrol vehicle right next to it, to the -- on the west
 5      curb line of Mesa.
 6            Q    I'm trying to visualize what you're saying.
 7                 So the suspect van was on the west side of
 8      Mesa facing north?
 9            A    Yes, more or less.       It was a small road so he
10      was further on the -- more or less on the west portion,
11      west side of Mesa Drive.
12            Q    As you looked down the street you're looking
13      south; correct?
14            A    Correct.
15            Q    Was the suspect vehicle -- as it was driving
16      north was it to your left or to your right?
17            A    If I'm looking at the suspect vehicle, the
18      suspect vehicle is to my right.
19            Q    And you could see the suspect vehicle's
20      headlights at that time?
21            A    Yes.
22            Q    And where was the suspect vehicle in relation
23      to Officer Zeltner's vehicle?
24            A    If it wasn't hitting it, it was right there
25      next to it.



                                                                                       32
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 19 of 82 Page ID
                                      #:1400
                                      BLAKE WILLIAMS                       October 10, 2018



 1            Q    Would you say it was perfectly parallel to
 2      Officer Zeltner's vehicle or were they at a different
 3      angle when --
 4            MR. CHRISTIANSEN:       Objection --
 5      BY MR. SINCICH:
 6            Q    -- you first saw it going northbound?
 7            MR. CHRISTIANSEN:       Objection, misstates his
 8      testimony.
 9                 You can answer.
10            THE WITNESS:      I don't know if they were parallel,
11      but the vehicle -- I mean, obviously, it was
12      accelerating forward.       So at different times it was at
13      different parts of his vehicle.          But, yes, I would say,
14      more or less, parallel with it, driving past it.
15      BY MR. SINCICH:
16            Q    Okay.     So you saw the suspect vehicle driving
17      northbound?
18            A    Correct.
19            Q    And then what did you do?
20            A    As I -- again, it happened quick.           This is
21      about the time I'm stopping, opening up my door and
22      getting out.       As I'm exiting my vehicle is when I hear
23      gunshots and I don't know where the gunshots are coming
24      from, if it's the suspect shooting or -- or my partner
25      shooting, but I hear the volley of six to eight



                                                                                       33
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 20 of 82 Page ID
                                      #:1401
                                      BLAKE WILLIAMS                       October 10, 2018



 1      gunshots.
 2            Q     Was that just one volley of gunshots or could
 3      it have been two volleys?
 4            A     My recollection is one.
 5            Q     Was there any pause in that volley of gunshots
 6      at all?
 7            A     Not a substantial pause that I recollect.
 8            Q     Was it your impression off of hearing that
 9      volley of gunshots that they were all coming from one
10      individual?
11            A     I can't say.
12            Q     Okay.   Were you able to see the suspect
13      vehicle at the time that you heard the gunshots?
14            A     At that time, I -- I don't recall.          I don't
15      think so because while I was getting out I think it was
16      possibly blocked by Officer Mikowski's vehicle.
17            Q     Did you hear any officers giving any commands
18      prior to hearing that volley of gunshots?
19            A     I heard a lot of like yelling, so I assume
20      they were commands.        I do not know exactly what those
21      commands were, but I did hear yelling in front of me.
22            Q     Did you hear more than one person yelling?
23            A     Yes.
24            Q     Were they yelling loud?
25            A     Yes, loud enough for me to hear it.



                                                                                       34
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 21 of 82 Page ID
                                      #:1402
                                      BLAKE WILLIAMS                       October 10, 2018



 1            Q    Was it your impression that the multiple
 2      people yelling were officers?
 3            MR. CHRISTIANSEN:       Objection, calls for
 4      speculation.
 5            THE WITNESS:      I -- I believed it to be --
 6      BY MR. SINCICH:
 7            Q    But you --
 8            A    Officers.
 9            Q    I'm sorry.     But you couldn't tell what they
10      were saying?
11            A    No.
12            Q    So after you heard the gunshots what did you
13      do?
14            A    At that time I saw Officer Mikowski getting
15      his canine out of the vehicle and going towards the
16      front driver's side quarter panel area of his vehicle
17      and I went to his location.
18            Q    Were you moving from your vehicle up to
19      Officer Mikowski's vehicle when you saw Officer Mikowski
20      getting his dog out?
21            A    Yes.
22            Q    Do you know where Officer Mikowski keeps his
23      dog in the vehicle?
24            A    Yes.
25            Q    Where is that?



                                                                                       35
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 22 of 82 Page ID
                                      #:1403
                                      BLAKE WILLIAMS                       October 10, 2018



 1             A      It's in the back seat, not the very back, but
 2      the -- I guess you could say -- it's a Tahoe, so the
 3      middle section.
 4             Q      And that's on the driver's side?
 5             A      You can get either -- you can get there either
 6      way, but he was taking his canine out of the driver's
 7      side of the vehicle.
 8             Q      So I take it the rear driver's side door was
 9      open at the time?
10             A      Again, he was taking it -- him out.        It was
11      shortly thereafter that he moved to the front of his
12      car.       I wasn't even up with him yet.       So I don't know if
13      I saw it opened or closed.         I just could see him
14      handling his canine.
15             Q      How would you describe that he was handling
16      the canine?
17             A      I recall he was holding him by the collar and
18      he did not have the leash on yet.
19             Q      Do you know if Officer Mikowski's driver's
20      door was open?
21             MR. CHRISTIANSEN:      Objection, vague as to time.
22             THE WITNESS:     I don't recall.
23      BY MR. SINCICH:
24             Q      At the time that you saw Officer Mikowski move
25      from taking his dog out of the vehicle to the front left



                                                                                       36
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 23 of 82 Page ID
                                      #:1404
                                      BLAKE WILLIAMS                       October 10, 2018



 1      quarter panel of his vehicle could you tell at that time
 2      whether or not any of the doors on the driver's side of
 3      Officer Mikowski's car were open?
 4            A    I don't recall.
 5            Q    As you were moving from your vehicle up to
 6      Officer Mikowski's position were you able to see the
 7      suspect vehicle?
 8            A    No.
 9            Q    When was the next time -- what position --
10      strike that.
11                 What position were you in the next time that
12      you were able to see the suspect vehicle?
13            A    Officer Mikowski's vehicle was struck, which
14      caused his vehicle to move.         The vehicle with --
15      Officer Mikowski's vehicle was knocked into me and my
16      right arm went through the rear, back driver's side
17      window of the vehicle.
18                 At that time, it kind of pushed me out to the
19      side and I continued forward.          And it's at that point
20      where I saw the suspect vehicle and -- at the front of
21      Officer Mikowski's vehicle.
22            Q    Okay.    Do you know what area of the window
23      your arm hit on Officer Mikowski's rear window?
24            MR. CHRISTIANSEN:       Objection, asked and answered.
25            THE WITNESS:     Do I know what window or where



                                                                                       37
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 24 of 82 Page ID
                                      #:1405
                                      BLAKE WILLIAMS                        October 10, 2018



 1      exactly on the window?
 2      BY MR. SINCICH:
 3              Q   What area of the window?        Not exactly.     Just
 4      what area?
 5              A   I have no idea.
 6              Q   Not bottom, top, left, right portion,
 7      somewhere in the middle?
 8              MR. CHRISTIANSEN:     Objection, asked and answered.
 9              THE WITNESS:   I don't know.       I'd have to say
10      probably the lower portion based on my height and the
11      height of the window.
12      BY MR. SINCICH:
13              Q   Could you approximate how high the window is,
14      the bottom portion of the window off of the ground?
15              MR. CHRISTIANSEN:     Objection, relevance.        Calls for
16      speculation.
17              THE WITNESS:   I'd say approximately 3 feet off the
18      ground.
19      BY MR. SINCICH:
20              Q   If you were standing up next to the window
21      where would you say it approximately was in relation to
22      your body?
23              A   Say, right about my rib cage, like my nipple
24      line.
25              Q   The bottom of the window?



                                                                                        38
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 25 of 82 Page ID
                                      #:1406
                                      BLAKE WILLIAMS                       October 10, 2018



 1            A    Yeah, that's what I'd say.
 2            Q    Are you right-handed or left-handed?
 3            A    I'm right-handed.
 4            Q    At the time you were moving up to
 5      Officer Mikowski's vehicle did you have your gun drawn?
 6            A    Yes.
 7            Q    What part of your body, if you know,
 8      specifically, hit the window?
 9            MR. CHRISTIANSEN:       I'll object.       Misstates his
10      prior testimony.
11            THE WITNESS:     I believe it would be my elbow/arm
12      area, lower arm area.
13      BY MR. SINCICH:
14            Q    Do you know if your weapon struck the window
15      at all?
16            A    It did not.
17            Q    As you were moving from your vehicle up to
18      Officer Mikowski's vehicle before the impact with your
19      arm, did you have your weapon pointed in any particular
20      direction?
21            MR. CHRISTIANSEN:       Vague as to time.
22            THE WITNESS:     I had my firearm as I was running up,
23      considered the low ready position.             I had my hands on
24      the gun.     They weren't fully extended out in front of
25      me.   I had my elbows kind of tucked into my body as I



                                                                                       39
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 26 of 82 Page ID
                                      #:1407
                                      BLAKE WILLIAMS                       October 10, 2018



 1      was running with my -- the barrel of my gun kind of
 2      pointed to the ground.
 3      BY MR. SINCICH:
 4              Q   Is it fair to say that your arms were at about
 5      a 90-degree angle at that time?
 6              A   Yes.
 7              Q   And your weapon was maybe 6, 10 inches away
 8      from your chest?
 9              A   Yes.
10              Q   And was your weapon about nipple or chest
11      high?
12              A   Yes.
13              Q   Prior to that happening, did you see the
14      suspect vehicle just prior to -- moments prior to the
15      impact of -- of your body on Officer Mikowski's vehicle
16      did you see the suspect vehicle?
17              A   I could see headlights, but not distinctively
18      because Officer Mikowski's vehicle was in front of me
19      and the suspect vehicle at that point.
20              Q   Were you able to see the suspect vehicle --
21      strike that.
22                  As you were running up to Officer Mikowski's
23      vehicle did you know what the suspect vehicle was doing?
24              MR. CHRISTIANSEN:     Objection, calls for
25      speculation.       Vague as to time.



                                                                                       40
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 27 of 82 Page ID
                                      #:1408
                                      BLAKE WILLIAMS                       October 10, 2018



 1            THE WITNESS:     I believe it was traveling forward
 2      because based on the prior movements of it and I could
 3      hear the acceleration of the vehicle.
 4      BY MR. SINCICH:
 5            Q    So it was your belief that the suspect vehicle
 6      was driving northbound on Mesa Drive?
 7            A    Yes.
 8            Q    And then after the impact between the suspect
 9      vehicle and Officer Mikowski's vehicle, that was about
10      the time that your arm impacted Officer Mikowski's
11      vehicle?
12            MR. CHRISTIANSEN:       Objection, misstates the prior
13      testimony.
14                 I think he said the vehicle impacted his arm;
15      right?
16            THE WITNESS:     Correct.     My -- after the vehicle --
17      the suspect vehicle collided with Officer Mikowski's
18      vehicle, Officer Mikowski's vehicle then was hit back.
19      And while the vehicle moved -- Officer Mikowski's
20      vehicle moved, it hit -- it like hit my arm.
21      BY MR. SINCICH:
22            Q    Okay.    Were you able to see the impact of the
23      van and Officer Mikowski's vehicle?
24            A    No, I heard it and felt it.
25            Q    Okay.    How far were you from



                                                                                       41
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 28 of 82 Page ID
                                      #:1409
                                      BLAKE WILLIAMS                       October 10, 2018



 1      Officer Mikowski's vehicle when you heard the impact?
 2            A    I'd say I was going alongside of it.           Within
 3      2 feet of it.
 4            Q    Would that be 2 feet behind the vehicle?
 5            A    I was on the side of it, probably 2 feet away
 6      from the side of his vehicle.
 7            Q    So you were 2 feet to the left of the vehicle
 8      or 2 feet behind the vehicle?
 9            A    I would say 2 feet left of the vehicle.
10      Again, I was running, so ...
11            Q    Right.    So at the moment of impact would you
12      say that you were right about where the window was, but
13      2 feet to the left of the vehicle?
14            A    I'd say I might have been slightly back,
15      closer to towards the back bumper.
16            Q    Okay.    At that point in time, did you hear any
17      other volleys of shots?
18            A    No.
19            Q    Did you hear any other commands after the
20      first volley of shots that you described up until that
21      point that you heard the impact?
22            A    Any more commands?
23            Q    Yes.
24            A    I don't recall.      I remember hearing commands
25      and people yelling pretty much the entire incident.



                                                                                       42
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 29 of 82 Page ID
                                      #:1410
                                      BLAKE WILLIAMS                       October 10, 2018



 1            Q     How many people do you think were yelling?
 2            MR. CHRISTIANSEN:       Objection, calls for
 3      speculation.
 4            THE WITNESS:     I don't know.
 5            MR. CHRISTIANSEN:       Vague as to time.
 6            THE WITNESS:     I don't know.
 7      BY MR. SINCICH:
 8            Q     Were you giving commands at all during the
 9      incident?
10            A     The entire incident or at this point of the
11      incident?
12            Q     We'll narrow it down to -- to the point of
13      prior to the impact of the van and Officer Mikowski's
14      vehicle.
15            A     I gave no statements -- or no commands.
16            Q     And then after Officer Mikowski's vehicle --
17      at some point in time after Officer Mikowski's vehicle
18      you fired your firearm?
19            A     Yes.
20            Q     Approximately how long was it from the time
21      you heard the impact of the van onto Officer Mikowski's
22      vehicle till the time you fired your first shot?
23            A     I'd say three seconds to five seconds, just a
24      few seconds.
25            Q     Did you give any commands in that



                                                                                       43
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 30 of 82 Page ID
                                      #:1411
                                      BLAKE WILLIAMS                       October 10, 2018



 1      three-to-five second time frame?
 2            A     At that point I believe so.
 3            Q     What commands did you give?
 4            A     I believe just "Stop the vehicle.          Show us
 5      your hands."        The typical.   I don't recall, though.
 6            Q     Do you recall how many commands you gave?
 7            A     No.
 8            Q     Where were you when you were giving those
 9      commands in relation to Officer Mikowski's vehicle?
10            A     His front left quarter panel.
11            Q     Where was Officer Mikowski at the time?
12            A     To my left.
13            Q     I'm just trying to get a visual of -- of where
14      you were.
15                  How far were you from Officer Mikowski's
16      vehicle?
17            A     I'd say I was at the front left quarter panel
18      kind of near the hood area, front bumper.            I was
19      approximately 2 to 5 feet to the left of his vehicle and
20      he was standing to the left of me.
21                  I -- I'd say maybe closer to like 2 feet from
22      his vehicle, to the left of it.
23            Q     Was he in between you and the vehicle --
24            A     No --
25            Q     -- Officer Mikowski?



                                                                                       44
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 31 of 82 Page ID
                                      #:1412
                                      BLAKE WILLIAMS                       October 10, 2018



 1            A     -- he was to my left.
 2            Q     Okay.   I don't know if I misheard you.
 3                  I think you said that you were close to 5 feet
 4      away from Officer Mikowski's vehicle.
 5            A     No, I -- I -- I misspoke.          I -- I think then
 6      corrected myself and said about probably 2 feet from --
 7            Q     Okay.
 8            A     -- the front left quarter panel/hood area of
 9      his vehicle.
10            Q     Would you say you were up more forward of his
11      tire or behind his tire?
12            A     I'd say probably just right in that area.
13            Q     Okay.   And about 2 feet away from the front
14      left quarter panel of Officer Mikowski's vehicle was
15      your position?
16            A     Correct.
17            Q     And you described Officer Mikowski then being
18      2 feet to your left?
19            A     No, he was like right to my left.          We were
20      really close to one another.
21            Q     Were you shoulder to shoulder or was he
22      somewhat behind you or in front of you?
23            A     I would say we were pretty much shoulder to
24      shoulder.
25            Q     Did he have his canine at the time?



                                                                                       45
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 32 of 82 Page ID
                                      #:1413
                                      BLAKE WILLIAMS                       October 10, 2018



 1              A   He did.
 2              Q   Do you know if his gun was drawn at the time?
 3              A   I believe it was.
 4              Q   Do you know if his canine was with him, was he
 5      in physical control of his canine is what I'm getting
 6      at?
 7              A   Yes, he was.
 8              Q   Okay.     Do you know if he was giving any
 9      commands at the time you were giving commands?
10              A   I do recall him yelling.        I don't know what he
11      was saying, but I -- I just remember yelling.
12              Q   Do you recall -- at that period of time where
13      you and Officer Mikowski are in the position of the
14      front left quarter panel of Officer Mikowski's vehicle,
15      do you recall where Officer Zeltner or Officer Bradley
16      were?
17              A   No, I had no visual of them.
18              Q   Was there something hindering your visual of
19      where they were?
20              A   The suspect vehicle.
21              Q   Did you know where their vehicles were at the
22      time?
23              MR. CHRISTIANSEN:     Objection, vague as to time.
24      Ambiguous.
25              THE WITNESS:     I suspected they were still where



                                                                                       46
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 33 of 82 Page ID
                                      #:1414
                                      BLAKE WILLIAMS                       October 10, 2018



 1      they were at when I pulled up to the scene.
 2      BY MR. SINCICH:
 3              Q   Okay.   Were you able to see -- strike that.           I
 4      want to show proper respect.
 5                  Were you able to see Sgt. Montez at the time?
 6              A   No.
 7              Q   Did you have any idea where Sgt. Montez was?
 8              A   No.
 9              Q   I just want to back up a little bit.          When you
10      got out of your vehicle was it before or after
11      Sgt. Montez got out?
12              A   I believe it was at the same time.          Maybe a
13      little after because I was putting the car in park and
14      doing all that as I was getting out, but I would say
15      it's pretty simultaneous.
16              Q   Did you have any idea where Sgt. Montez went?
17              A   No.
18              Q   Did you hear Sgt. Montez giving any commands
19      prior to you firing your weapon?
20              A   I don't recall.
21              MR. CHRISTIANSEN:     Is this a good time for a break?
22              MR. SINCICH:    What time did we get started?         It was
23      1:30?
24              THE REPORTER:    It was 1:42.
25              MR. CHRISTIANSEN:     Almost an hour ago.



                                                                                       47
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 34 of 82 Page ID
                                      #:1415
                                       BLAKE WILLIAMS                        October 10, 2018



 1            MR. SINCICH:     Was there a question pending?           I'm
 2      sorry.
 3           (record read)
 4            MR. SINCICH:     I just wanted to make sure he
 5      answered the question.
 6            THE REPORTER:      Yes, he did.
 7            MR. SINCICH:     Okay.     Let's go on a 10-minute break.
 8                 Is that good with you, Counsel?
 9            MR. CHRISTIANSEN:        Sure.
10            MR. SINCICH:     All right.      Great.       Off the record.
11           (Recess)
12            MR. SINCICH:     Let's go back on the record.
13      BY MR. SINCICH:
14            Q    Officer Williams, at the time that you and
15      Officer Mikowski were at the front left quarter panel of
16      Officer Mikowski's vehicle, how long prior to that did
17      you hear the collision between the suspect vehicle and
18      Officer Mikowski's vehicle?
19            MR. CHRISTIANSEN:        Objection, vague and ambiguous.
20      Vague as to time.      Unintelligible.
21                 If you understand.
22            THE WITNESS:     Right when I got to the front of his
23      vehicle?
24      BY MR. SINCICH:
25            Q    Yes.



                                                                                         48
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 35 of 82 Page ID
                                      #:1416
                                         BLAKE WILLIAMS                    October 10, 2018



 1              A     I would say seconds, two to three seconds.
 2              Q     Okay.   Did you hear any gunfire outside of the
 3      first volley that you described earlier in that two- to
 4      three-second time frame?
 5              A     No.
 6              Q     Once you got to the position with
 7      Officer Mikowski to your left were you standing on dirt
 8      or on the concrete?
 9              A     Dirt.
10              MR. CHRISTIANSEN:        Go ahead.
11              THE WITNESS:     Dirt.
12      BY MR. SINCICH:
13              Q     Do you know if there was anything behind you?
14              A     A fence.
15              Q     Was the fence directly behind you?
16              A     It was to my left.      I don't know how many
17      feet.       I would say 2 to 3 feet to -- to our left or east
18      of us.
19              Q     Okay.   Were you able to see Mr. Monzon at that
20      time?
21              A     Yes.
22              Q     Was his vehicle still moving?
23              A     Yes, it was accelerating forward.
24              Q     How fast was he moving?
25              A     Momentum-wise he was not going too fast



                                                                                       49
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 36 of 82 Page ID
                                      #:1417
                                      BLAKE WILLIAMS                       October 10, 2018



 1      ambiguous as to "forward."
 2            THE WITNESS:     I don't recall.         I mean, he was in a
 3      turning motion, so, I mean, the vehicle moved probably
 4      approximately 5 feet or so.
 5      BY MR. SINCICH:
 6            Q    Was it still attached to Officer Mikowski's
 7      vehicle as it moved approximately 5 feet?
 8            MR. CHRISTIANSEN:       Objection, vague as to the term
 9      "attached."
10                 You can answer.
11            THE WITNESS:     I don't know.       My focus wasn't on the
12      front, like the front bumper.          I was looking to see what
13      Monzon's actions were because at that time even though
14      he crashed into Officer Mikowski's vehicle causing it to
15      hit me and the first volley of gunshots, I did not know
16      if those came from him, so my focus was on Mr. Monzon.
17      BY MR. SINCICH:
18            Q    When you first saw Mr. Monzon himself, not the
19      suspect vehicle, but Mr. Monzon himself, was that prior
20      to you shooting?
21            MR. CHRISTIANSEN:       Objection, vague as to time.
22            THE WITNESS:     Yes.
23      BY MR. SINCICH:
24            Q    Were you looking at him through a window?
25            MR. CHRISTIANSEN:       Same objection, vague as to



                                                                                       51
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 37 of 82 Page ID
                                      #:1418
                                      BLAKE WILLIAMS                       October 10, 2018



 1      time.
 2              THE WITNESS:     I had a visual of him through the
 3      front windshield.
 4      BY MR. SINCICH:
 5              Q   Were you able to see his hands at that time?
 6              A   I believe his hands were on the steering wheel
 7      at that time.
 8              Q   Did you know where on the steering wheel they
 9      were?
10              A   I don't recall.
11              Q   How long did it take for you to fire the
12      10 rounds?
13              A   How long did it take to shoot in concession
14      the whole 10 rounds to be shot or how long did it take
15      until I fired like -- started firing?
16              Q   The -- the 10 rounds.       From starting to fire
17      to the last round, Round 1 to Round 10, how long was
18      that?
19              A   I'd would say three to five seconds.          Five
20      seconds, maybe.        Maybe less.
21              Q   Did you hear any officer give a deadly force
22      warning before you shot your rounds?
23              MR. CHRISTIANSEN:     Objection, vague as to time.
24      Calls for speculation.
25              THE WITNESS:     Again, I don't recall.      I heard



                                                                                       52
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 38 of 82 Page ID
                                      #:1419
                                      BLAKE WILLIAMS                       October 10, 2018



 1      yelling and screaming.        Whether it was a deadly force
 2      notification, I don't -- I've never heard -- I don't
 3      really know what that is.        But, no, I don't know what
 4      people were saying.
 5      BY MR. SINCICH:
 6            Q    Were you ever trained to give a warning, if
 7      feasible, before using deadly force?
 8            A    Yes, if feasible.
 9            Q    Right.    So when I say "a deadly force
10      warning," that's what I'm referring to.             A warning
11      given, if feasible, prior to using deadly force.
12                 Do you understand that?
13            A    Yes.
14            Q    Did you hear any -- strike that.
15                 Did you give any warning that you were going
16      to use deadly force prior to using deadly force?
17            A    No.
18            Q    Were you trained that you can only use deadly
19      force if it's an immediate defense of life situation?
20            MR. CHRISTIANSEN:       Objection, misstates the policy.
21      Vague and ambiguous.       Incomplete hypothetical.
22            THE WITNESS:     I have the understanding that I'm
23      able to use deadly force if there's an imminent threat
24      to human life and if there's the threat of death or
25      injury.



                                                                                       53
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 39 of 82 Page ID
                                      #:1420
                                      BLAKE WILLIAMS                       October 10, 2018



 1      BY MR. SINCICH:
 2            Q    Is that serious bodily injury?
 3            A    Yes.
 4            Q    Were you trained that you should only use
 5      deadly force in the direst of circumstances?
 6            MR. CHRISTIANSEN:       Objection, misstates the policy.
 7      Vague and ambiguous.       Incomplete hypothetical.
 8            THE WITNESS:     I believe that was kind of answered
 9      in the last question that I could use deadly force if
10      life is in jeopardy of death or great bodily injury then
11      I may use deadly force.
12      BY MR. SINCICH:
13            Q    Right.    And I understand that.         What I'm
14      asking is not specifically with regard to the policy,
15      but in your training up until the point of the incident,
16      were you ever trained that deadly force should ever
17      be only used in the direst of circumstances?
18            MR. CHRISTIANSEN:       Objection, asked and answered.
19      Incomplete hypothetical.
20            THE WITNESS:     I don't really understand what you're
21      saying with dire -- I guess direst, if -- you know, if
22      it's a situation where my life, my partner's life or
23      somebody else's life is in danger or there's the threat
24      of great bodily injury, then, yes, I can use deadly
25      force.



                                                                                       54
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 40 of 82 Page ID
                                      #:1421
                                      BLAKE WILLIAMS                        October 10, 2018



 1      BY MR. SINCICH:
 2            Q    Were you trained that you should only use
 3      deadly force as a last resort?
 4            MR. CHRISTIANSEN:       Objection, incomplete
 5      hypothetical.     It calls for speculation.
 6            THE WITNESS:     Restate that question.
 7      BY MR. SINCICH:
 8            Q    Were you trained, based on your policies or
 9      any of the training that you had as a police officer,
10      that you should only use deadly force as a last resort?
11            MR. CHRISTIANSEN:       Same objection.         Incomplete
12      hypothetical.     Calls for speculation.            Misstates the
13      policy.
14            THE WITNESS:     No.
15      BY MR. SINCICH:
16            Q    Is it consistent with your training that you
17      should only use deadly force if there are no other
18      reasonable alternatives?
19            MR. CHRISTIANSEN:       Objection, incomplete
20      hypothetical.     Misstates the policy.         It calls for
21      speculation.
22            THE WITNESS:     Can you ask that again?
23      BY MR. SINCICH:
24            Q    Were you trained that you should only deadly
25      force if there are no other reasonable alternatives?



                                                                                        55
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 41 of 82 Page ID
                                      #:1422
                                      BLAKE WILLIAMS                       October 10, 2018



 1              MR. CHRISTIANSEN:     Same objection.         Incomplete
 2      hypothetical.      It calls for speculation.
 3              THE WITNESS:   Yes.
 4      BY MR. SINCICH:
 5              Q   What was the -- what was the suspect vehicle
 6      doing during the three to five seconds that you were
 7      firing?
 8              A   Driving toward Officer Mikowski and myself.
 9              Q   Did you stay in the same place as you were
10      firing all of your shots?
11              A   Yes.
12              Q   Were you ever trained that you can shoot and
13      move?
14              MR. CHRISTIANSEN:     Objection, incomplete
15      hypothetical.
16              THE WITNESS:   Yes, if I'm able to.
17      BY MR. SINCICH:
18              Q   Were you ever trained that when you're
19      conducting a felony stop after a vehicle pursuit that
20      you should give room for the suspect vehicle to flee?
21              MR. CHRISTIANSEN:     Objection, incomplete
22      hypothetical.      Calls for speculation.           Lacks foundation.
23              THE WITNESS:   I mean, a felony stop you're stopped
24      behind the vehicle, obviously, we're not going to set up
25      a cross-fire situation where people park in front of it,



                                                                                       56
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 42 of 82 Page ID
                                      #:1423
                                      BLAKE WILLIAMS                       October 10, 2018



 1      so there's always an avenue of escape because they can
 2      proceed forward.
 3      BY MR. SINCICH:
 4            Q     Did you feel that in the position that you
 5      parked your vehicle that the suspect had enough room if
 6      he chose to flee to pass you?
 7            MR. CHRISTIANSEN:       Objection, incomplete
 8      hypothetical.     Calls for speculation.
 9            THE WITNESS:     Absolutely.
10      BY MR. SINCICH:
11            Q     Do you feel like -- based on your perspective
12      of where Officer Mikowski parked, was there enough room
13      for the suspect vehicle to flee past Officer Mikowski's
14      vehicle?
15            MR. CHRISTIANSEN:       Objection, incomplete
16      hypothetical.     It calls for speculation.
17            THE WITNESS:     That's kind of the same question,
18      isn't it?
19      BY MR. SINCICH:
20            Q     Well, no, the first question I was asking
21      about your vehicle.
22            A     My vehicle?
23            Q     The first question I asked about your vehicle
24      and this time I'm asking about Officer Mikowski's
25      vehicle.



                                                                                       57
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 43 of 82 Page ID
                                      #:1424
                                      BLAKE WILLIAMS                       October 10, 2018



 1             MR. CHRISTIANSEN:      And I'm making the same
 2      objection, incomplete hypothetical.
 3             THE WITNESS:    Yes.
 4             MR. CHRISTIANSEN:      It calls for speculation.
 5             THE WITNESS:    The vehicle, where all police
 6      vehicles were parked, had more than enough room to leave
 7      or evade or get out of the area he was in if he needed
 8      to.
 9             MR. SINCICH:    I'm going to mark this photograph as
10      32.
11                 I'm handing it to Officer Williams.
12            (Exhibit 32 marked)
13      BY MR. SINCICH:
14             Q   Do you recognize the vehicles in that
15      photograph?
16             A   Yes.
17             Q   Which vehicle is directly to the right on the
18      right-hand side of this photograph?
19             A   Where you can only see the front portion of
20      it?
21             Q   Yes, there's like half of a tire showing.
22             A   That would be Officer Mikowski's vehicle.
23             Q   And in front of that vehicle, the first full
24      vehicle that you can see, whose vehicle is that?
25             A   Officer Bradley.



                                                                                       58
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 44 of 82 Page ID
                                      #:1425
                                      BLAKE WILLIAMS                         October 10, 2018



 1            Q    And in front of Officer Bradley's vehicle?
 2            A    Officer Zeltner.
 3            Q    And is that the suspect van in the -- the
 4      small vehicle that's down at the end of the street?
 5            A    Yes.
 6            Q    The perspective of this photograph, is this
 7      about the perspective that you had from your position as
 8      you were firing your rounds at Mr. Monzon?
 9            A    I believe so.
10            Q    Did you know that there was officer vehicles
11      in your backdrop at the time that you fired your rounds?
12            A    They're not from this angle.             Yes, they were
13      in my backdrop.
14            Q    Did you know that at the time?
15            A    Yes.
16            Q    Did you know there was a house in your
17      backdrop at the time you fired your rounds?
18            MR. CHRISTIANSEN:       I'll object.      It's vague and
19      ambiguous.     Misleading.
20            THE WITNESS:     There was not a house in my backdrop.
21      BY MR. SINCICH:
22            Q    So your direction of fire from where you were
23      standing to Mr. Monzon, would that have been to the left
24      or to the right of the suspect vehicle, your direction
25      of fire?



                                                                                         59
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 45 of 82 Page ID
                                      #:1426
                                      BLAKE WILLIAMS                       October 10, 2018



 1      quarter panel on the driver's side, which is the area I
 2      was standing in.
 3      BY MR. SINCICH:
 4             Q   Okay.    Were you standing on relatively flat
 5      ground right there?
 6             A   No.
 7             Q   It appears that the embankment is on a slight
 8      incline; right?
 9             A   Correct.
10             Q   How far up the incline were you from where the
11      concrete is to the fence?
12             A   I don't recall.      I would say maybe half --
13      halfway in between Officer Mikowski's vehicle and the
14      fence.
15             Q   Was Officer Mikowski closer to the fence than
16      you?
17             MR. CHRISTIANSEN:      Objection, asked and answered.
18             THE WITNESS:    I don't recall.         I know -- I mean, he
19      was to my left, so I would -- I would assume so, but I
20      don't recall.
21      BY MR. SINCICH:
22             Q   You mentioned that the van was moving while
23      you were shooting; is that right?
24             A   Moving forward.
25             Q   Was it moving the entire time that you were



                                                                                       61
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 46 of 82 Page ID
                                      #:1427
                                      BLAKE WILLIAMS                       October 10, 2018



 1      BY MR. SINCICH:
 2            Q    What occurred to give you the impression that
 3      the threat was no longer present?
 4            A    Mr. Monzon was no longer accelerating his
 5      vehicle into the path of me and Officer Mikowski.
 6            Q    Is it fair to say that that's because he
 7      stopped the vehicle?
 8            A    Yes.
 9            Q    How many more shots did you fire from the time
10      he stopped the vehicle until you stopped firing?
11            MR. CHRISTIANSEN:       Objection, vague and ambiguous.
12      Misstates prior testimony.         Unintelligible.
13            THE WITNESS:      Again, I -- I believe I answered that
14      already.    It was almost simultaneous.             It happened
15      within probably three to five seconds of -- were the
16      rounds and I was firing and when I noticed that his
17      vehicle is no longer accelerating towards me and moving
18      towards me and the engine stopped revving that's what
19      time I fired -- or stopped firing my -- my firearm.
20      BY MR. SINCICH:
21            Q    Where were you aiming on Mr. Monzon?
22            A    His chest.
23            Q    Could you clearly see his chest?
24            A    Yes.
25            Q    Were you using your tact light at that time?



                                                                                       63
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 47 of 82 Page ID
                                      #:1428
                                      BLAKE WILLIAMS                       October 10, 2018



 1            A    I don't believe I was.
 2            Q    What was the approximate distance between you
 3      and Mr. Monzon as you were firing?
 4            MR. CHRISTIANSEN:       Objection, asked and answered.
 5            THE WITNESS:     Ten to 15 feet.
 6      BY MR. SINCICH:
 7            Q    Was anybody else firing at the same time that
 8      you were firing?
 9            MR. CHRISTIANSEN:       Objection, calls for
10      speculation.
11            THE WITNESS:     I know Officer Mikowski was because
12      he was to my left.
13      BY MR. SINCICH:
14            Q    Do you recall how many rounds he fired?
15            A    I do not.
16            Q    Do you know if any of the other officers that
17      were on scene were firing at the same time?
18            A    Do I know now or did I know at that time?
19            Q    Did you know at that time?
20            A    No.
21            Q    What is your understanding as to who was
22      firing at the same time that you were firing?
23            MR. CHRISTIANSEN:       I'll object that if you learned
24      any of this information he's asking for, if it came from
25      your attorneys, I'm going to instruct you not to answer.



                                                                                       64
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 48 of 82 Page ID
                                      #:1429
                                      BLAKE WILLIAMS                       October 10, 2018



 1            THE WITNESS:     I mean, the night of the incident and
 2      all of the people involved and knowing where everybody's
 3      location was, I assumed Officer -- or Sgt. Montez was
 4      firing at the same time as me and Officer Mikowski.
 5      BY MR. SINCICH:
 6            Q     You don't know where Officer -- excuse me --
 7      did you know where Sgt. Montez was when you were firing?
 8            A     No.
 9            Q     Did you come to know after the incident, prior
10      to giving your statement, outside of the communication
11      with your attorney, where Officer Montez was when he was
12      firing?
13            A     Yes.
14            Q     How did you come to know that?
15            A     When we were doing our -- the safety debrief
16      seeing where everybody, you know, was standing, the
17      direction that the rounds were going, we were all kind
18      of -- you know, where was everybody standing kind of
19      thing, so that's when I discovered where he was
20      standing.
21            Q     Sgt. Montez told you?
22            A     I don't recall who told me or -- I -- I
23      believe it was him.
24            Q     And where did you learn that he was standing?
25            A     To the right of Officer Mikowski's vehicle.            I



                                                                                       65
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 49 of 82 Page ID
                                      #:1430
                                      BLAKE WILLIAMS                       October 10, 2018



 1      don't know exactly where, but I know he was to the right
 2      of Officer Mikowski's vehicle at the time of the
 3      shooting.
 4            Q     At the time you were shooting were -- were you
 5      still looking at Mr. Montez (sic)?
 6            A     Say that again.
 7            Q     At the time you were shooting -- excuse me, I
 8      said "Montez."      Excuse me.     No offense, Sergeant.
 9                  At the time you were shooting at Mr. Monzon
10      were you still looking at Mr. Monzon?
11            A     Yes.
12            Q     Could you see his body moving at all as you
13      were firing?
14            A     Not other than just controlling the car kind
15      of.   I mean, he was just seated in the front driver's
16      seat of the vehicle.
17                  And then after the -- after I fired my rounds
18      I noticed he kind of -- like his body kind of slumped a
19      little bit, like not slumped over, but you could just
20      tell his body ...
21            Q     Did you get the impression as you were
22      shooting that your bullets were impacting where you were
23      aiming?
24            MR. CHRISTIANSEN:       Objection, calls for
25      speculation.



                                                                                       66
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 50 of 82 Page ID
                                      #:1431
                                       BLAKE WILLIAMS                      October 10, 2018



 1              THE WITNESS:   I -- I believe so, but I -- I don't
 2      know.
 3      BY MR. SINCICH:
 4              Q   So after you stopped firing was anybody else
 5      firing or were you the last person to fire?
 6              MR. CHRISTIANSEN:      Objection, calls for
 7      speculation.
 8              THE WITNESS:   Again, I don't know.           It was such a
 9      quick time.     I heard the volley.        Once I stopped firing
10      I don't recall hearing anything after, but I -- I -- I
11      don't recall.
12      BY MR. SINCICH:
13              Q   Okay.   And then you -- you stated that he
14      slumped over after the firing ceased?
15              MR. CHRISTIANSEN:      Objection, misstates the prior
16      testimony.
17              THE WITNESS:   Yeah.     I said his body kind of
18      slumped.     He did not like slump over.            It wasn't like --
19      his body didn't like fold over.          It's just like almost
20      like relaxed almost.
21      BY MR. SINCICH:
22              Q   Like his shoulders dropped?
23              A   More or less, yes.
24              Q   Did he lean in any direction forward, to the
25      left or to the right?



                                                                                       67
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 51 of 82 Page ID
                                      #:1432
                                      BLAKE WILLIAMS                       October 10, 2018



 1              A   I don't recall.     I think, if anything,
 2      possibly a little to his left, but he was still upright
 3      in the seated position with his head facing forward.
 4              Q   Right.     At that point in time when you saw
 5      Mr. Monzon kind of slumped over, as you described, did
 6      you have the impression as to whether or not he was
 7      alive?
 8              MR. CHRISTIANSEN:     Objection, calls for
 9      speculation.     Seeks the opinion of an expert.
10              THE WITNESS:     I -- I -- I cannot tell you.        I don't
11      know.
12      BY MR. SINCICH:
13              Q   Right.     I'm just trying to -- trying to gather
14      what your impression was at the time.
15                  What were the thoughts that were going through
16      your mind?
17              MR. CHRISTIANSEN:     Objection, overbroad.       Vague and
18      ambiguous.     Calls for speculation.
19              THE WITNESS:     I mean, based on the totality of the
20      circumstances with his body dropping and then at that
21      point the vehicle began rolling backwards, my belief was
22      he was at least injured.
23                  Again, I don't know if he was dead.          I wasn't
24      able to take his pulse at that time and kind of tell if
25      he was breathing.        I don't have that information.



                                                                                       68
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 52 of 82 Page ID
                                      #:1433
                                      BLAKE WILLIAMS                       October 10, 2018



 1      BY MR. SINCICH:
 2             Q   Right.     On Exhibit 32 in front of you, do you
 3      see that line that appears to be going down the road
 4      from Officer Mikowski's vehicle in the direction of the
 5      van?
 6             A   Yes.
 7             Q   Do you have any information as to what that
 8      is?
 9             A   I can speculate, but, no, I don't know what
10      that is.
11             Q   Did you watch the van roll from its position
12      while you were firing into its resting position as you
13      can see in Exhibit 32?
14             MR. CHRISTIANSEN:      Objection, misstates prior
15      testimony.     Asked and answered.
16             THE WITNESS:     I didn't -- I wasn't firing at the
17      vehicle when it was rolling backwards.
18      BY MR. SINCICH:
19             Q   Right.     My question is, did you see the
20      suspect van roll from the position that it was when you
21      fired all the way to the position that it is in its
22      resting position as shown in Exhibit 32?
23             A   Yes.
24             Q   And what were you doing as it was rolling
25      backwards?



                                                                                       69
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 53 of 82 Page ID
                                      #:1434
                                      BLAKE WILLIAMS                       October 10, 2018



 1              A   I kept my gun pointed at the vehicle, at
 2      Mr. Monzon.        Again, not knowing if he was the one that
 3      fired the earlier rounds and if a threat was going to
 4      present itself, aiming my firearm at Mr. Monzon as I
 5      moved forward towards the vehicle.
 6              Q   What was your direction of travel as you moved
 7      forward towards the vehicle?
 8              A   I went from the position that you see here in
 9      Exhibit 32 and I ended up -- when I stopped I was on the
10      driver's side of the suspect vehicle.               So I was south --
11      you know, mainly south, but I went a little west, I
12      guess you would say, because I went to the driver's
13      side.
14              Q   Is it fair to say you essentially followed the
15      path from this perspective just straight over towards
16      the tree that's to the right of the vehicle?
17              A   Yes.
18              Q   Okay.     Do you know how fast the suspect
19      vehicle was rolling backwards?
20              A   It was literally just rolling backwards as --
21      it sounded as if the gear shift or something went -- you
22      know, was hit or the vehicle was not fully in gear
23      because there was like a clicking sound as the vehicle
24      was rolling backwards.
25              Q   Did you ever see Mr. Monzon after the time



                                                                                       70
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 54 of 82 Page ID
                                      #:1435
                                      BLAKE WILLIAMS                       October 10, 2018



 1            Q    Were you able to tell if the vehicle was in
 2      drive at the time that it came to rest?
 3            A    Again, my belief was it was knocked out of
 4      gear or in between gears because it was rolling
 5      backwards and a clicking sound.
 6            Q    Right.    What did you do once you got down to
 7      the end of the cul-de-sac, as you described, on the
 8      driver's side of the suspect vehicle?
 9            A    I believe at that time -- I don't know our
10      positioning, but I believe Officer Mikowski,
11      Sgt. Montez, myself, Officer Bradley and Officer Zeltner
12      were all in that general area giving commands to show us
13      his hands and, you know, again, I don't know what
14      everybody else was saying, but I know there was a few of
15      us talking, "Give us your hands" or "Show us your
16      hands."
17                 And then Officer Mikowski gave announcements
18      and eventually sent his canine towards the vehicle.
19            Q    Did you see what the canine did as it went
20      towards the vehicle?
21            A    Yes, it went through the driver's side window
22      and began to bite Mr. Monzon.          I don't know exactly
23      where -- where he was on the bite because it's kind of
24      small and the dog's -- canine is moving around a lot,
25      but I did notice that he was on or was biting



                                                                                       72
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 55 of 82 Page ID
                                      #:1436
                                      BLAKE WILLIAMS                       October 10, 2018



 1      Mr. Monzon.
 2            Q    Eventually I understand that Mr. Monzon was
 3      given medical aid; is that right?
 4            A    Yes.
 5            Q    How long was it from the time that you first
 6      saw the dog biting Mr. Monzon to the time that medical
 7      aid started?
 8            A    From the time he was -- the canine was biting
 9      to the time medical aid was provided, I would say was
10      within like two minutes -- a minute, a minute or two.
11            Q    Okay.    Eventually the dog released the bite?
12            A    Officer Mikowski retrieved his dog off the
13      bite, yes.
14            Q    What did you do after Officer Mikowski
15      retrieved his dog?
16            A    I don't know at -- at what point
17      Officer Mikowski -- or that his canine released from the
18      bite, but I know about that time when Officer -- or
19      Officer Mikowski and Sgt. Montez were at the passenger
20      side of the vehicle retrieving the canine, it was
21      mentioned that there was somebody else in the vehicle,
22      that there was a passenger in the back of the vehicle,
23      at which time, even standing right there, I was unable
24      to see into the vehicle.
25                 I could not see anybody.         So I opened the



                                                                                       73
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 56 of 82 Page ID
                                      #:1437
                                      BLAKE WILLIAMS                       October 10, 2018



 1      slider door.      Guessing it was unlocked, I was able to
 2      open it and there was a male sitting, kind of like
 3      laying to the side in the captain's chair behind the
 4      driver's seat.
 5            Q    Which side was the person leaning?
 6            A    To the right.
 7            Q    Was that to his right?
 8            A    Yes.
 9            Q    So as he's sitting in the captain's chair he
10      would be leaning towards the center of the vehicle?
11            A    Yes.
12            Q    At the time that you were shooting could you
13      see clearly into the vehicle?
14            A    I could see clearly into the vehicle and had a
15      clear view of Mr. Monzon.
16            Q    Was the person that you found in the captain's
17      seat, was that person in the seat just behind
18      Mr. Monzon's seat?
19            A    Yes.
20            Q    At the time that you were shooting at
21      Mr. Monzon did you know there was another person in the
22      back seat?
23            A    No.
24            Q    Did you check to see if there was any person
25      in the back seat?



                                                                                       74
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 57 of 82 Page ID
                                      #:1438
                                      BLAKE WILLIAMS                       October 10, 2018



 1            MR. CHRISTIANSEN:       Objection, vague as to time.
 2      BY MR. SINCICH:
 3            Q    At the time you were shooting.
 4            A    No.
 5            MR. CHRISTIANSEN:       Assumes facts.
 6      BY MR. SINCICH:
 7            Q    Were you trained that when you're shooting at
 8      a vehicle -- at the driver of a vehicle that you should
 9      consider whether or not there are people, other
10      passengers in the vehicle?
11            MR. CHRISTIANSEN:       Objection, assumes facts.
12      Misstates the policy.       Incomplete hypothetical.         It
13      calls for speculation.
14            THE WITNESS:     I mean, yeah, you want to make sure
15      you're not going to endanger anybody else, but, again, I
16      had a clear view into the window and I did not see any
17      other occupants inside that vehicle at that time.
18      BY MR. SINCICH:
19            Q    So you opened the sliding door where Mr. Reyes
20      was sitting; correct?
21            A    Yes.
22            Q    Did you pull Mr. Reyes out or did another
23      officer do that?
24            A    I did.
25            Q    What did you do with Mr. Reyes at that time?



                                                                                       75
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 58 of 82 Page ID
                                      #:1439
                                      BLAKE WILLIAMS                       October 10, 2018



 1             A   I assisted him to the ground, not knowing,
 2      again -- there were gunshots earlier, we still didn't
 3      know where those came from.         I patted him down for
 4      weapons.    I -- I believe I detained him in handcuffs.              I
 5      believe I handcuffed him.
 6                 Patted him down, asked him if he was injured.
 7      Kind of scanned him to see if he had any injuries or any
 8      gunshots on him.
 9             Q   Did you find any injuries or gunshots on him?
10             A   I believe I remember him having a cut on his
11      head or there was some blood on -- on his forehead, I
12      believe.
13                 And, possibly, I think he had an injury to one
14      of his hands, but at that time I was looking more for
15      like -- like gunshot wounds, life-threatening injuries,
16      that if he needed treatment that I could perform for
17      him.
18                 But at that time, I didn't see any type of
19      serious bodily injury, so I passed him off -- I asked
20      Officer Bradley to take him away from the vehicle
21      because the vehicle was still not secured.             Told him to
22      take custody of Mr. Reyes and do a more thorough -- you
23      know, provide medical aid if he needed it or, you know,
24      talk with him, secure him.
25             Q   Did you come to find out later on from a



                                                                                       76
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 59 of 82 Page ID
                                      #:1440
                                      BLAKE WILLIAMS                       October 10, 2018



 1      source other than your attorneys that Mr. Monzon (sic)
 2      was shot in the hand?
 3            A     There was mention that it was a possibility,
 4      but it was never confirmed.
 5            Q     When was that mentioned?
 6            A     I don't recall.     I believe it was some time --
 7      I mean, hours after, after Mr. Reyes was treated at the
 8      hospital.
 9            Q     And how did you come to learn that
10      information?
11            A     What information?
12            Q     That it was a possibility that Mr. Reyes was
13      shot in the hand?
14            A     Sometime that morning after the incident.
15            Q     Right.    How did you come to learn that
16      information?
17            A     I -- I don't recall.       I don't know if it's the
18      officer that was there at the hospital with him or I
19      don't recall who told me or how I found out.
20            Q     Would it have been through a phone call or
21      radio transmission?
22            MR. CHRISTIANSEN:       Objection, asked and answered.
23            THE WITNESS:      I don't recall.
24      BY MR. SINCICH:
25            Q     Okay.    After you passed off Mr. Reyes to



                                                                                       77
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 60 of 82 Page ID
                                      #:1441
                                      BLAKE WILLIAMS                       October 10, 2018



 1      Officer Bradley then what did you do?
 2              A   Then Sgt. Montez stated -- or told me to take
 3      Mr. Monzon out of the vehicle and check him out, provide
 4      medical aid if he needed it.
 5              Q   Did you do that?
 6              A   Yes.
 7              Q   How did you take Mr. Monzon out of the
 8      vehicle?
 9              A   I grabbed him by his upper body, his shoulder
10      area, and assisted him out of the car and laid him on
11      his back on the road near -- right outside of his
12      vehicle.
13              Q   What did you do after you laid him on his
14      back?
15              A   Assessed him.     Saw the gunshot wounds and
16      checked for a pulse.
17              Q   Did you find a pulse at that time?
18              A   I did not.
19              Q   Did you find any gunshot wounds at that time?
20              A   I saw gunshot wounds to his right side, but I
21      didn't -- I don't know how many.
22              Q   And what type of medical aid did you render
23      considering that you couldn't find a pulse and that he
24      had gunshot wounds?
25              A   Again, I saw he wasn't breathing and minus the



                                                                                       78
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 61 of 82 Page ID
                                      #:1442
                                      BLAKE WILLIAMS                       October 10, 2018



 1      pulse as well, I began CPR.
 2             Q   I understand that CPR is kind of a two-part
 3      process.    What -- is that your understanding as well?
 4             A   Yes.
 5             Q   There's chest compressions as one component
 6      and then assisted breathing as the second component?
 7             A   Yes.
 8             Q   Is there any other component that you're
 9      familiar with to CPR?
10             A   No.
11             Q   Okay.    Which one of those were you doing,
12      if -- or both, if that's the case?
13             A   Chest compressions.       I -- I began CPR and went
14      through -- I don't know how many cycles, you know, of
15      chest compressions.       I did it for a short time.
16                 My gloves that I had on were ripped and I had
17      blood on my hands, so at which time I believe it was
18      Officer Devey, D-e-v-e-y -- Officer Devey was -- arrived
19      on scene and was there.        So I asked him to continue CPR
20      for me since I -- so I didn't continue getting blood all
21      over my hands.
22             Q   Did you see Officer Embrey arrive on scene at
23      all?
24             A   I did.
25             Q   Did they arrive, meaning Officer Devey and



                                                                                       79
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 62 of 82 Page ID
                                      #:1443
                                      BLAKE WILLIAMS                       October 10, 2018



 1      Officer Embrey, about the same time?
 2            A    I don't know what time they arrived.           At -- at
 3      the time I saw -- personally, I saw Officer Devey first.
 4      I didn't see Officer Embrey until a little after.
 5            Q    Okay.     I just didn't know if --
 6            A    If they're the same person?
 7            Q    Right.     Almost seems like a similar name.
 8            A    Yeah.
 9            Q    So I didn't want to -- I wanted to make sure
10      it was clear.
11            A    Right.
12            Q    Is it consistent with your training that an
13      officer should move out of the way instead of shooting
14      at a moving vehicle, if possible?
15            MR. CHRISTIANSEN:       Objection, incomplete
16      hypothetical.       It calls for speculation.
17            THE WITNESS:      Yes, if it's possible and there's an
18      avenue for us to escape from and -- or to get to a place
19      of safety, yes.
20      BY MR. SINCICH:
21            Q    Is it consistent with your training that an
22      officer shouldn't put himself in a position that's in
23      the path of a moving vehicle?
24            MR. CHRISTIANSEN:       Objection, incomplete
25      hypothetical.



                                                                                       80
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 63 of 82 Page ID
                                      #:1444
                                      BLAKE WILLIAMS                       October 10, 2018



 1            THE WITNESS:     Yes.    I mean, I think that's just
 2      common sense that you're not going to want to put
 3      yourself in front of a moving vehicle.
 4      BY MR. SINCICH:
 5            Q    So would you agree that if you knew a vehicle
 6      was moving in a particular direction, it would be
 7      counter to your training to move into the same
 8      direction -- or rather in the opposite direction that
 9      that vehicle is moving?
10            MR. CHRISTIANSEN:       Objection, incomplete
11      hypothetical.     Assumes facts.       Calls for speculation.
12            THE WITNESS:     I believe you misspoke.         You would
13      want to go to the opposite direction that the vehicle is
14      going.
15      BY MR. SINCICH:
16            Q    So, for instance, in this case, if a suspect
17      vehicle was moving northbound --
18            A    Uh-huh.
19            Q    -- is it consistent with your training for the
20      officer to move southbound?
21            MR. CHRISTIANSEN:       Objection, it's an incomplete
22      hypothetical.     It calls for speculation.
23            THE WITNESS:     I mean, to go southbound straight
24      towards the path of the vehicle, yeah, but if you were
25      going southbound to the east of where the vehicle was



                                                                                       81
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 64 of 82 Page ID
                                      #:1445
                                      BLAKE WILLIAMS                       October 10, 2018



 1      speculation.
 2            THE WITNESS:       I don't know.
 3      BY MR. SINCICH:
 4            Q     Okay.   How long after you started CPR did
 5      medical aid arrive?
 6            A     I'd say a -- a few minutes.         I would say no
 7      longer than five minutes.        Somewhere within there.
 8      Three minutes.
 9            Q     Did you call for medical aid?
10            A     No.
11            Q     Are you aware if medical aid was called for?
12            A     I -- I believe it was because paramedics
13      showed up on scene.
14            Q     All right.     Do you know who called them?
15            A     I do not.
16            Q     Was Mr. Monzon being given CPR the entire time
17      before the medics showed up?
18            A     Yes.
19            Q     Was it both chest compressions and assisted
20      breathing?
21            A     I know at the time I was giving him CPR, I
22      gave him just chest compressions because I don't have a
23      pocket mask on me at the time.           They're normally in our
24      vehicles.
25                  When I passed Mr. Monzon to Officer Devey I



                                                                                       84
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 65 of 82 Page ID
                                      #:1446
                                      BLAKE WILLIAMS                       October 10, 2018



 1      recall him doing chest compressions.            I don't know if
 2      any other officer brought a face mask and began doing --
 3      what would it be -- ventilation for him.
 4            Q    Are the officer vehicles equipped with some
 5      form of first aid bag?
 6            MR. CHRISTIANSEN:       Objection, it calls for
 7      speculation as to any other vehicle but his own.
 8            THE WITNESS:     Officer vehicles aren't, but we are
 9      issued just little masks that you put over the -- their
10      mouth and nose and you blow into.
11      BY MR. SINCICH:
12            Q    Okay.    Did you have a mask in your vehicle
13      that could have been used for CPR?
14            A    Yes.
15            Q    Did you tell anybody that you had a mask in
16      that vehicle?
17            MR. CHRISTIANSEN:       Objection, relevance.
18            THE WITNESS:     I mean, at that time, no, because I
19      was giving Mr. Monzon chest compressions.
20      BY MR. SINCICH:
21            Q    Did you see anybody else grab a pocket mask in
22      order to give Mr. Monzon ventilations while you were
23      doing the chest compressions?
24            MR. CHRISTIANSEN:       Objection, asked and answered.
25      It calls for speculation.



                                                                                       85
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 66 of 82 Page ID
                                      #:1447
                                      BLAKE WILLIAMS                       October 10, 2018



 1            THE WITNESS:      Yeah, I already answered that.
 2                 I -- I know I did chest compressions.           No one
 3      was giving him mouth to mouth at that time.
 4                 When Officer Devey took over, I did not
 5      witness him do mouth to mouth or have a mask with him,
 6      but, again, after that I left the area to go clean up
 7      because I had lacerations on my arm.
 8      BY MR. SINCICH:
 9            Q    Where were the lacerations on your arm?
10            A    Right arm.
11            Q    Where on the right arm were the lacerations?
12            A    My forearm.
13            Q    Was it close to your elbow or your wrist?
14            A    I could show you if you want to see all my
15      scars.
16            Q    Well, that would be difficult to -- to put
17      that on the record in terms of a description.             So if you
18      recall where they are --
19            MR. CHRISTIANSEN:       I don't think it would be.        We
20      could look at --
21            THE WITNESS:      I mean, I don't -- yeah.        I mean, if
22      you want see so you can put -- I mean, they're on my
23      forearm.    They're all right here on different areas of
24      my arm.
25      ///



                                                                                       86
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 67 of 82 Page ID
                                      #:1448
                                        BLAKE WILLIAMS                     October 10, 2018



 1      transcript of your voluntary statement that's Bates
 2      numbered 000217 to 000242.
 3                 And I'll let you know which page and line
 4      number that I'm referring to.            I just want to ask you a
 5      couple of questions about the statement.
 6            A    Okay.
 7            Q    I believe you -- you mentioned that you gave
 8      the statement at -- I think you said exactly 11:57;
 9      right?
10            A    I did.
11            Q    So that would be roughly 10 hours after the
12      incident, something like that?
13            A    Yes.     Sorry.
14            Q    Is it fair to say that the statements that you
15      gave in your voluntary statement were fresher in your
16      memory than they are today?
17            A    Yes.
18            Q    And of the numerous times that you reviewed
19      your statement did you find anything that you felt was
20      incorrect or wrong?
21            A    Not that I saw.
22            Q    Okay.     I want to refer you to Page 9 of 26.
23            A    Okay.
24            Q    Start at Line 7 at the sentence that begins on
25      Line 7.    And it's kind of a long sentence, so I'll break



                                                                                       88
                                     CENTEXT LEGAL SERVICES
                                          855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 68 of 82 Page ID
                                      #:1449
                                      BLAKE WILLIAMS                       October 10, 2018



 1      it up to the end of Line 11 where the comma is.
 2                 If you could just read that to yourself.
 3            A    You said all the way -- oh, that whole
 4      sentence from --
 5            Q    No, just Line 7 to 11 because it's a pretty --
 6      it's two sentences, but the second one is pretty long.
 7            A    Okay.
 8            Q    Did you get a chance to read it?
 9            A    Yes, I did.
10            Q    Okay.    So for context, at this portion of your
11      statement, is this where you're describing the
12      placement -- that you begin by describing the placement
13      of the officer vehicles in front of where you parked?
14            A    Yes.
15            Q    And then did you go on to describe what the
16      suspect vehicle was doing?
17            A    Yes.
18            Q    Is it fair to say that in accordance with your
19      statement that prior to you getting out of the car it
20      was your impression that the vehicle was turning to come
21      in a northbound direction?
22            MR. CHRISTIANSEN:       It calls for speculation.
23            THE WITNESS:     At the time that I was getting out of
24      my vehicle or that I was in my vehicle at the time where
25      I'm talking about that you had me look over just now, I



                                                                                       89
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 69 of 82 Page ID
                                      #:1450
                                        BLAKE WILLIAMS                     October 10, 2018



 1      believe I'd say that he was seen reversing going
 2      backwards quickly and attempting to make what I thought
 3      was going to be a two-point turn.
 4      BY MR. SINCICH:
 5            Q    Right.     And it was in accordance with your
 6      statement, your impression that the vehicle was going
 7      to -- in completion of that two-point turn come in a
 8      northbound direction?
 9            MR. CHRISTIANSEN:         Objection, misstates prior
10      testimony.     It calls for speculation.            The record speaks
11      for itself.       Misstates the record.
12            THE WITNESS:      Yeah.     I mean, that's a possibility
13      of what could happen, but based on the totality of
14      everything and the type of erratic driving he was doing
15      the entire pursuit and the things he did, I had no clue
16      what he was going to do, if he was going to drive
17      through the fence or I couldn't tell you.
18      BY MR. SINCICH:
19            Q    Okay.     So on Line 10 about halfway through
20      there's a comma, and then that portion of the sentence
21      goes to Line 11, about halfway in that line to the other
22      comma.
23                 You see that?
24            A    Yes.
25            Q    Isn't it fair to say that in your mind, your



                                                                                       90
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 70 of 82 Page ID
                                      #:1451
                                      BLAKE WILLIAMS                       October 10, 2018



 1                  So I believe I gave this statement and said
 2      that he was trying to turn around and go the other way
 3      because I know at the end that's what he ended up doing.
 4      BY MR. SINCICH:
 5            Q     Was it difficult for you to see
 6      Officer Mikowski when you first got out of your vehicle?
 7            A     Not really.    When I actually looked over to
 8      the driver's side of his door when I started to go over
 9      to his vehicle, I mean, I saw him.             He wasn't concealed
10      or hiding anywhere.       He was -- he was on the driver's
11      side of his vehicle.
12            Q     After the van collided with Officer Mikowski's
13      vehicle was it difficult for you to see Officer Zeltner
14      and Officer Bradley?
15            MR. CHRISTIANSEN:       Objection, asked and answered.
16            THE WITNESS:     I believe I already answered that.
17                  At no time prior to or during the shooting did
18      I see Officer Bradley or Officer Zeltner.
19      BY MR. SINCICH:
20            Q     Was that in part because there was flashing
21      lights on the patrol vehicles?
22            MR. CHRISTIANSEN:       Objection, misstates prior
23      testimony.     Asked and answered.
24            THE WITNESS:     I couldn't tell you why I couldn't
25      see them.     I don't know if it's positioning.          It was



                                                                                       92
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 71 of 82 Page ID
                                      #:1452
                                      BLAKE WILLIAMS                        October 10, 2018



 1      dark outside.     There are flashing lights, so it does
 2      make it difficult to see, but, yeah, I don't know.              I
 3      just don't know where they were standing.            I didn't see
 4      them.
 5      BY MR. SINCICH:
 6              Q   How do the flashing lights make it difficult
 7      to see?
 8              MR. CHRISTIANSEN:     Objection, calls for
 9      speculation.     Seeks the opinion of an expert.          It lacks
10      relevance.
11              THE WITNESS:   Because it's dark outside and those
12      are -- well, I don't know on Officer Zeltner's, but I
13      know Officer Bradley's and my vehicle, they're LED
14      lights, so they're extremely bright and they're flashing
15      lights, so ...
16      BY MR. SINCICH:
17              Q   Which lights are you referring to that are
18      flashing?
19              A   The overhead lights.
20              Q   Do you know what color lights are flashing at
21      the time that you're describing?
22              A   Blue, red and I believe white or clear.
23      White.
24              Q   When you described that Officer Mikowski's
25      vehicle impacted your arm, did you get knocked down at



                                                                                        93
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 72 of 82 Page ID
                                      #:1453
                                      BLAKE WILLIAMS                       October 10, 2018



 1      all?
 2             A    No.
 3             Q    Do you remember saying that you got knocked
 4      down in your statement?
 5             A    No.    Because I didn't say that in my
 6      statement.
 7             Q    Did you stumble at all or anything like that?
 8             A    I mean, the inertia of the vehicle, the -- I
 9      don't even know.       I'm not good with vehicles, but a
10      2,000 pound vehicle or something hitting me, yeah, I
11      moved.
12             Q    Do you recall in your statement describing
13      that the suspect vehicle's tires were spinning out?
14             A    Yes.
15             Q    Did you see them spin out or did you hear them
16      spin out?
17             A    Hear them.
18             Q    And when you say spinning out what does that
19      mean to you?
20             A    I believe what you're referring to when I'm
21      describing it, the -- the engine's revving, so I know
22      the vehicle is in drive or, you know, being accelerated
23      and I could hear tires slipping on gravel or you could
24      hear the sound of the tires spinning.
25                  I mean, I don't know how -- it wasn't like a



                                                                                       94
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 73 of 82 Page ID
                                      #:1454
                                      BLAKE WILLIAMS                       October 10, 2018



 1      like screeching, but you could hear the tires spinning
 2      on like loose gravel kind of.
 3            Q     Is that spinning out that you're describing
 4      the tires spinning without the vehicle moving forward?
 5            A     No, I believe I -- I already testified earlier
 6      while that was happening the vehicle -- I don't know if
 7      it was on Officer Mikowski's vehicle or kind of like
 8      turning off of it, but the vehicle was constantly moving
 9      forward.
10            Q     Okay.     If I can direct you to Page 10.
11                  Are you there already?
12            A     Uh-huh.
13            Q     I thought I had a second.
14                  Lines 22 to 23.     Is the situation that you're
15      describing in that sentence once the suspect vehicle
16      came to a stop at the end of the cul-de-sac?
17            A     No.
18            Q     Where was the suspect vehicle when you were
19      describing the subject matter of that sentence?
20            A     That was when the vehicle is accelerating
21      forward towards me and Officer Mikowski and prior to me
22      shooting.
23            Q     If I can have you look back --
24            MR. SINCICH:       Is that the statement on the screen,
25      Counsel?



                                                                                       95
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 74 of 82 Page ID
                                      #:1455
                                      BLAKE WILLIAMS                          October 10, 2018



 1            MR. CHRISTIANSEN:       I don't know.         Probably.
 2                 Why don't you just read --
 3            MR. SINCICH:      Back a couple lines, I think.
 4            MR. CHRISTIANSEN:       You can read the whole thing if
 5      you want to.       Take your time.
 6            THE WITNESS:      Oh, okay.    Yeah, sorry about that.
 7      Yeah, that's going to be when it rolled back.
 8      BY MR. SINCICH:
 9            Q    Okay.     So is it fair to say that as you were
10      approaching the suspect vehicle it was your belief that
11      Mr. Monzon was still breathing?
12            A    No.     That's what I did, I misread it.             The
13      first time I thought it said it "could," but if you read
14      it, it says "couldn't see."
15            Q    What couldn't you see?
16            A    I couldn't see if he was still -- I couldn't
17      tell, I guess you would say.         But in here it says
18      "couldn't see," but I couldn't tell if he was still
19      breathing and I couldn't see his hands.
20            Q    Is your memory as it is today of the incident
21      that as you approached the suspect vehicle your belief
22      is that he was not breathing?
23            MR. CHRISTIANSEN:       Objection, misstates his
24      testimony.
25            THE WITNESS:      Again, I said I -- I couldn't see.              I



                                                                                          96
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 75 of 82 Page ID
                                      #:1456
                                      BLAKE WILLIAMS                       October 10, 2018



 1      the page.     And if I can turn your attention to Lines 21
 2      through 23.
 3                  Do you remember making that statement --
 4      saying these words in your voluntary statement?
 5            A     Yes.
 6            Q     Is it fair to say that you were running up
 7      towards the position of the front left fender of
 8      Officer Mikowski's vehicle when you saw the suspect
 9      vehicle driving north?
10            A     As the vehicle was driving northbound I -- I
11      ran towards the driver's side of Officer Mikowski's
12      vehicle.
13            Q     You described some injuries on your arm and
14      I'm wondering if this was what I call a Freudian slip.
15                  If you look at the same page, Line 30.
16            A     Uh-huh.
17            Q     Do you recall telling the investigator that
18      your left arm went through the window?
19            MR. CHRISTIANSEN:       Well, I'll object that the
20      sentence is a little out of context.
21                  Misstates the document.        The document speaks
22      for itself.
23                  You can answer.
24            THE WITNESS:     Yeah, I -- when giving my statement,
25      I -- I probably accidentally said my left arm and he



                                                                                       99
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 76 of 82 Page ID
                                      #:1457
                                      BLAKE WILLIAMS                       October 10, 2018



 1      quickly asked my right arm and I corrected myself and
 2      said, "Yes, my right arm."
 3      BY MR. SINCICH:
 4            Q    That's what I was wondering, if that was a
 5      mistake when you -- when you first said "left arm."
 6            A    Yes.     And that's why I said further down, when
 7      you see three lines down I say my right arm.
 8            Q    Yeah, I see that.
 9            A    Yeah.
10            Q    If you can turn to Page 19.          The question
11      starts on Line 23.       And your final answer to two of
12      those questions ends on Line 30.
13                 What are you describing there?
14            A    That I did not try to shoot the vehicle to
15      disable it.
16            Q    Why didn't you try to shoot the vehicle to
17      disable it?
18            MR. CHRISTIANSEN:       Objection, the document speaks
19      for itself.       Asked and answered.
20            THE WITNESS:      Because I have a small caliber weapon
21      and it's not likely that I am going to stop the vehicle
22      or disable the vehicle with a round.
23      BY MR. SINCICH:
24            Q    Was it your opinion at the time that it would
25      have no effect on the vehicle?



                                                                                      100
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 77 of 82 Page ID
                                      #:1458
                                        BLAKE WILLIAMS                     October 10, 2018



 1              MR. CHRISTIANSEN:       Objection, misstates his
 2      testimony.
 3              THE WITNESS:    There's a good possibility that it
 4      would have no effect.
 5              MR. SINCICH:    I don't have much more.        Thank you
 6      for bearing with me.
 7                    I'm just reviewing some of the notes that I
 8      made.       Sorry for the pause.
 9              THE WITNESS:    No worries.
10      BY MR. SINCICH:
11              Q     Do you remember stating that Mr. Reyes --
12      strike that.
13                    I believe you were referring to Mr. Monzon was
14      bleeding profusely.
15              A     Yes.
16              Q     When were you able to tell that he was
17      bleeding profusely?
18              A     When I took him out of the vehicle.
19              Q     Were you able to see any blood as the vehicle
20      was rolling backwards?
21              A     I don't recall.     I don't believe so.
22              Q     Do you recall what color shirt Mr. Monzon was
23      wearing?
24              A     White.
25              Q     Can I turn your attention to Page 24, Lines 26



                                                                                      101
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 78 of 82 Page ID
                                      #:1459
                                       BLAKE WILLIAMS                      October 10, 2018



 1      to 28.
 2                 Did you get a chance to read it?
 3            A    Yes.
 4            Q    In that part of your statement were you
 5      describing the suspect vehicle after the collision
 6      between the suspect vehicle and Officer Mikowski's
 7      vehicle?
 8            A    Yes.
 9            Q    At the time you gave your statement was it
10      your impression or you memory of the incident that it
11      was a possibility that the suspect vehicle was disabled
12      from the collision?
13            MR. CHRISTIANSEN:        Objection, the document speaks
14      for itself.
15            THE WITNESS:     No.     In that statement, if the
16      whole -- a few sentences down to -- I don't know if
17      you -- did you say all the way to 30?
18      BY MR. SINCICH:
19            Q    I was just referring specifically to the
20      majority of Line 27.         I'm just trying to get what your
21      impression was from your recollection at the time that
22      you gave this statement.
23            A    Yeah.    Again, it says in there and my
24      testimony would have said -- or my statement, what it
25      says is I didn't know if the vehicle -- because the



                                                                                      102
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 79 of 82 Page ID
                                      #:1460
                                      BLAKE WILLIAMS                       October 10, 2018



 1      vehicle was revving, tires were spinning, I did not know
 2      because the vehicle wasn't -- the sound of the vehicle,
 3      how high the vehicle was revving, wasn't consistent with
 4      how fast the vehicle was going.          So I didn't know if it
 5      was disabled or if it was pushing Officer Mikowski's
 6      vehicle.
 7                 But if you read further, you say the -- I
 8      state that the vehicle was accelerating forwards and I'm
 9      unsure if it's just on Officer Mikowski's vehicle or if
10      it's going slow like that because it was disabled from
11      the collision.
12            Q    Well, is it fair to say that one of the
13      options that -- or possibilities that went through your
14      head at the time was that the suspect vehicle may have
15      been disabled?
16            MR. CHRISTIANSEN:       I'm going to object that it
17      misstates his testimony.
18            THE WITNESS:     I state in there, it's a -- I mean,
19      it's a possibility.       I -- I did not know if it was
20      disabled or still, you know, pushing against
21      Officer Mikowski's vehicle.
22      BY MR. SINCICH:
23            Q    You're --
24            A    But it was still accelerating forward.
25            Q    Right.    In your head at the time of the



                                                                                      103
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 80 of 82 Page ID
                                      #:1461
                                      BLAKE WILLIAMS                       October 10, 2018



 1      incident, were you thinking that it was also a
 2      possibility that the suspect vehicle was attached to the
 3      front of Officer Mikowski's vehicle?
 4            A    I know you're saying "attached" because that's
 5      in my statement, but I believe just kind of what I'm
 6      testifying today, it was up against it because it just
 7      collided with it.
 8                 So, I mean, touching, not physically like
 9      attached or bonded, but up against Officer Mikowski's
10      vehicle is what I was describing.
11            Q    Okay.    So when you say the word "attached,"
12      what you're really referring to is -- is touching?
13            MR. CHRISTIANSEN:       Objection, asked and answered.
14            THE WITNESS:     Yes.
15      BY MR. SINCICH:
16            Q    At least in this portion of the statement?
17            A    Yes.
18            Q    Okay.
19            MR. SINCICH:     Do you think we can have one minute,
20      two minutes, just to see if Mr. Sehat has any questions
21      and then we can call it quits for today?
22            MR. CHRISTIANSEN:       Sure.
23            MR. SINCICH:     All right.      Let's go off the record
24      for a brief minute.
25           (Recess)



                                                                                      104
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 81 of 82 Page ID
                                      #:1462
                                      BLAKE WILLIAMS                       October 10, 2018



 1            MR. SINCICH:     Let's go back on the record.
 2      BY MR. SINCICH:
 3            Q     At some point in time after you gave your
 4      statement, was there any kind of administrative leave
 5      that you were on?
 6            A     Yes.
 7            Q     How long was that?
 8            A     Three days.
 9            Q     Is that a pretty standard amount of time after
10      an officer-involved shooting?
11            MR. CHRISTIANSEN:       Objection, calls for
12      speculation.
13            THE WITNESS:     Depends what department you work for.
14      Different departments have different protocol on what
15      happens after an officer-involved shooting.
16      BY MR. SINCICH:
17            Q     Okay.   Prior to going on administrative leave
18      did you have a tactical debrief?
19            MR. CHRISTIANSEN:       Objection, vague and ambiguous.
20            THE WITNESS:     We never really had a tactical
21      debrief, but I -- I -- I believe we debriefed the
22      incident.
23                  I don't -- it wasn't directly after the
24      incident, it was shortly after, where everybody involved
25      including dispatchers and all of the officers involved



                                                                                      105
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
     Case 2:17-cv-01371-RGK-SK Document 69-5 Filed 11/26/18 Page 82 of 82 Page ID
                                      #:1463
                                      BLAKE WILLIAMS                       October 10, 2018



 1      the only statement.
 2            Q    As part of the briefing that you alluded to
 3      with all of the people involved in the incident, were
 4      there any higher authority there that went over things
 5      done well, things that needed to be improved upon?
 6            MR. CHRISTIANSEN:       Objection, vague and ambiguous.
 7      It calls for speculation.        Asked and answered.
 8            THE WITNESS:     No.    I believe the only people that
 9      were there in that was a -- it was a debrief amongst the
10      people that were there, the highest ranking person being
11      Sgt. Montez.
12                 And it's kind of not really self-critiquing,
13      but just kind of telling what you -- you know, your side
14      of the story, what you did, why you did it kind of
15      thing.
16      BY MR. SINCICH:
17            Q    Was there any kind of critique of what the
18      officers did?
19            A    No.
20            Q    I can't recall if I asked you, so bear with me
21      if I'm asking it twice or even three times.
22                 Did you have any information about either of
23      the suspects prior to you shooting Mr. Monzon?
24            MR. CHRISTIANSEN:       Objection, asked and answered.
25            THE WITNESS:     Prior information as -- I mean, I



                                                                                      107
                                   CENTEXT LEGAL SERVICES
                                        855.CENTEXT
